OFFICE     OF.THE       ATTORNEY        GENERAL   OF TEXAS




Bonor8blO-modBorrir
oountyAuditor
Polk countl ..
Ll*lagston,?*xsa




           Your rw3.ur~t         for     an




                               omulrrrl~rrr'Co&t &.ly authorizer
                                r r r lr ta l
                                            nt
                                             d do o rno tnus a o rb o a -
                           t    1s our oplalon,     uader the rtrthortti~r
                          a. O+O, O-875 and O-1954,eopleaot
hioh an 8                hrrowlthSor your ltioraablcm,that suoh
lppOi~ttSJlIt   WOUl6   ;aot h         ilb&.




                                                                             COMMilTEE